Citation Nr: 1443561	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than adjustment disorder with anxiety, to include PTSD.


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Marine Corps from August 2003 to September 2005.  He was awarded, in part, the Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO, in part, denied service connection for PTSD.  The Veteran appealed this rating action to the Board.

In March 2013, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  At the close of the hearing, the undersigned held the record open for 30 days to allow the Veteran to submit additional evidence in support of his appeal.  In April 2013, the Veteran's agent submitted additional medical evidence (i.e., VA treatment records, dated from December 2009 to March 2010) in support of the Veteran's appeal along with a waiver of initial RO consideration of this evidence.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case (SSOC) is not required.  38 C.F.R. § 20.1304 (2013). 

With regards to the claim on appeal, the United States Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  Here, the RO separately awarded service connection for an adjustment disorder with anxiety in an unappealed October 2007 rating action.  Thus, the Board will characterize the claim in accordance with Clemons, as noted on the title page herein.


FINDINGS OF FACT

1.  By a final and unappealed March 2006 rating decision, the RO denied service connection for PTSD.  The RO determined that the evidence of record did not establish a diagnosis of PTSD under VA regulations. 

2.  Evidence added to the record since the RO's final March 2006 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for PTSD, namely evidence that the Veteran has a diagnosis of PTSD that is etiologically related to his combat military service. 

3. The Veteran served in combat and has been awarded the Purple Heart Medal and Combat Action Ribbon. 

4.  The competent and credible evidence of record shows the Veteran has been diagnosed with PTSD linked to his combat military service. 


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, wherein the RO denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
 
2.  Evidence received since the final March 2006 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303(d), 3.304(f), 4.125(a), (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for PTSD or the underlying issue of service connection for PTSD, such deficiencies are moot as the Board is reopening and granting the underling claim for service connection for this disability herein.  Accordingly, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered.

II. Analysis

(i) New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service connection for PTSD.  He contends that he has PTSD as a result of traumatic events that occurred during his combat military service in Iraq.  (See March 2013 Transcript (T.)).  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

By a final March 2006 rating action, the RO denied service connection for PTSD because the evidence did not establish that the Veteran had a diagnosis of PTSD in accordance with VA standards.  The Veteran was informed of the RO's March 2006 decision the following month, but he did not appeal.  There was also no relevant evidence added to the record during the applicable one year appeal period.  The RO's March 2006 rating action is, therefore, final.  38 U.S.C.A. § 7105. 

The Veteran's petition to reopen his previously denied claim for service connection for PTSD was received by the RO in December 2009.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran December 2009).

Evidence received since the RO's final March 2006 rating action includes, but is not limited to, a September 2010 report, prepared by D. W. J., MA, LPC.  A review of that report reflects that the Veteran had presented himself to D. J. for PTSD counseling beginning in July 2010.  D. J. noted that the Veteran had been wounded in Iraq (i.e., he was blind in one eye due to wounds sustained in combat).  D. J. indicated that he had treated a number of veterans for PTSD who had served in Iraq and Afghanistan.  D. J. opined that the Veteran was a "classic case of PTSD."  In this regard, D. J. maintained that the Veteran had been exposed to traumatic events, death, and severe injury during his tour of duty in Iraq.  D. J. related that the Veteran had experienced both personal threats of death, as well as threats of death and injury to others.  D. J. noted that the fear and helplessness felt by the Veteran during these traumatic exposures had produced deep-seated anger and rage.  The Veteran's daily life, according to D. J., was marred by recurrent intrusive and distressing recollections of hostile action, distressing dreams, hypervigilance, sleep-related issues, anxiety, depression, emotional detachment, and a flattened affect.  D. J. diagnosed the Veteran, in part, with chronic PTSD.  It was D. J.'s professional opinion that the Veteran was significantly emotionally and physically disabled due to his PTSD."  (See September 2010 report, prepared by D. W. J., MA, LPC). 

D. J.'s September 2010 report is new because it was not of record at the time of the RO's March 2006 final rating action.  It is also material.  It is material because it reflects that the Veteran has been diagnosed as having PTSD, an element that had not been established when VA denied the claim for service connection for this disability in March 2006.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

Having reopened the claim for service connection for PTSD in the analysis above, the Board will now address the claim on the merits. 

(ii) Service Connection-An Acquired Psychiatric Disorder, to include PTSD

The Veteran contends that he has PTSD as a result of traumatic events that occurred during his combat military service in Iraq.  (See March 2013 T.).  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, and 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f). 

In adjudicating a claim for PTSD, if the veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The Veteran's DD Form 214 shows that he received a Purple Heart Medal, which reflects participation in combat.  He is therefore considered a combat Veteran.  38 C.F.R. § 1154(b).  Accordingly, his lay testimony by itself may be sufficient to establish the occurrence of any claimed stressors, provided they are consistent with the circumstances and conditions of his service.  Id.

D. J., MA, a licensed professional counselor with expertise in counseling Iraq and Afghanistan veterans with PTSD symptoms, diagnosed the Veteran with chronic PTSD.  VA examiners, who had examined the Veteran in December 2005, August 2007 and March and May 2010, determined that the Veteran's psychiatric symptoms did not meet the criteria for a diagnosis of PTSD.  Because the Veteran had served in combat in Iraq, and since D. J., MA, LPC fully evaluated his psychiatric symptoms and determined that he had PTSD based on his combat service, with resolution of all reasonable doubt in his favor, the Board finds that service connection is warranted for this disability.  Therefore, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted. 



____________________________________________
BARBARA B.COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


